BURGESS, J.
Defendant was convicted in the circuit court of the city of St. Louis of the offense of attempting to register as a voter under a name not his own, and his punishment assessed at two years and six months in the penitentiary. Timely motions for new trial 'and in arrest of judgment were filed and overruled. Sentence was formally pronounced and an appeal allowed to this court. The facts disclosed by the evidence are as follows:
On the 14th, 15th, 16th and 17th of September, 1908, there was a general registration of voters in the city of St. Louis. The judges and clerks of registration for the Ninth election precinct of the Fifteenth ward of said city had been duly appointed, had qualified, received the necessary books and blanks, and entered upon the discharge of their duties. On the 17th day of September, 1908, between nine and ten o’clock a. m., the defendant presented himself before the judges and clerks of the said Ninth election precinct of the Fifteenth ward, and said he desired to register. He gave his name as George Casey, his residence as No. 709 North 18th street, and was duly sworn by one of the judges of registration. A second judge then challenged the defendant’s right to register, and called in a police officer, whq placed him under arrest. At the police station he first gave his name as George Casey, and then admitted that his name was Dun-*52woody. He was identified as William Dunwoody by several policemen who knew Mm. It appeared from the evidence that defendant had previously registered in another election precinct uuder the name of William Dunwoody, and he was identified as the man who there signed under that name. Such signature was offered in evidence by counsel for the state for the purpose of identifying the defendant as William Dunwoody.
The defendant offered no testimony, but moved the court to instruct the jury to acquit, which motion was denied, and defendant excepted.
Defendant’s counsel filed no brief in this case, and he is not represented in this court. Several grounds for new trial are set out in the motion therefor. Most of these are of a very formal and general nature, and we shall pass upon such only as seem pertinent and worthy of consideration.
First, as to the indictment, the sufficiency of which is challenged both in the motion for new trial and in arrest. The indictment was drawn under section 4441, Revised Statutes 1909 (Sec. 2120j, Laws of 1903, p. 158). It conforms to the form approved in the case of State v. Cummings, 206 Mo. l. c. 623, and again approved in the case of State v. Tiernan, 223 Mo. l. c. 147. In the case at bar, however, the indictment charges the defendant with attempting to register under a name not his own, while the Cummings and Tiernan cases were prosecutions for the completed offense. The indictment charges that defendant “unlawfully, feloniously, willfully, knowingly, falsely and fraudulently did then and there offer and attempt to register under a name not his own, to-wit, under the name of George Casey, and in such offer and attempt did then and there, unlawfully, feloniously, willfully, knowingly, falsely and fraudulently pretend and represent to the said judges, clerks and officers of registration of said Ninth election precinct of the Fifteenth ward of said city of St. Louis, that his name was George Casey, and *53that he was one George Casey, and that he was entitled to register and be registered on the books of registration and registers of said election precinct as a qualified voter and elector of said election precinct, under said name of George Casey, and requested that said judges, clerks and officers of registration of said election precinct enter, write and register the name of him, the said William Dunwoody, on said registers, poll books and books of registration of said election precinct as George Casey, and as a resident and qualified voter and elector of said election precinct, entitled to register and vote in said election precinct, as George Casey, he, the said William Dunwoody, then and there well knowing that his name was not George Casey.”
The statute upon which the indictment is based provides that “any person . . . who shall register, or attempt or offer to register under any name not his own or who shall fraudulently register, or offer, or attempt to register, in or under the name of any other person, or in or under any assumed or fictitious name, or in or under any name not his own .... shall be adjudged guilty of a felony, and shall be punished by imprisonment in the penitentiary for not less than two years nor more than five years.”
In our opinion, the offense defined by the statute, and of which the defendant was convicted, is clearly and properly charged in the indictment.
The first objection in the record was to the introduction in evidence of a certain signature of defendant, the same having been executed by him at the suggestion of a police officer that he sign his name. As defendant’s identity as William Dunwoody was an issue, his signature as William Dunwoody was, we think, competent evidence to be laid before the jury, it being equivalent to an admission on his part that such was his name.
There was evidence tending to prove that defendant had previously registered in another election pre*54cinct in St. Louis under the name of William Dun-woody, and the registration book containing* his signature was offered in evidence, after one of the judges of registration of said precinct had testified as a witness that defendant was the person who there signed as William Dunwoody. Defendant objected to the introduction in evidence of the registration book, and preserved an exception to the court’s action in admitting* the same. There was no intimation that defendant had committed any offense by registering in the other precinct, and the evidence objected to was for no other purpose than identification. But though such evidence tended to show that defendant was guilty of another offense, it was still admissible as tending to prove his identity. [Underhill on Crim. Ev., sec. 91; 1 Wigmore on Ev., sec. 414.] “The previous conduct, representations and declarations' of a person whose identity is in question are competent if made ante 'litem motam.” [6 Ency. of Evidence, p. 922.]
One of the assigned grounds' for new trial is that “the court erred in its instructions to the jury, misdirecting the jury as to material matters of law, and submitting to the jury issues not presented by the evidence on the part of the state.”
We have carefully'read, all the instructions, and find no error therein. The first instruction, except that it instructs as to an attempt to register instead of as to the completed offense, is a copy of one approved by this court in the Cummings case, supra. The other instructions are of a formal character, applicable to all criminal prosecutions, and as such have often been approved by this court.
The evidence was amply sufficient to take the ease to the jury, and the court did not err in overruling the demurrer thereto.
Finding no reversible error in the record, the judgment is affirmed.
All concur.